Exhibit 10.2

AXIS CAPITAL HOLDINGS LIMITED

 

 

2003 DIRECTORS DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

ARTICLE I.

PURPOSE AND EFFECTIVE DATE

The purpose of the AXIS Capital Holdings Limited 2003 Directors Deferred
Compensation Plan (“Plan”) is to aid AXIS Capital Holdings Limited, a company
organized and existing under Bermuda law (the “Company”), and its subsidiaries
in retaining and attracting well-qualified persons for service as Non-Employee
Directors by providing such persons with the opportunity to elect to defer
receipt of all or a portion of their compensation. The Plan first became
effective January 1, 2003.

Effective March 14, 2003, the AXIS Directors Deferred Compensation Plan, as
amended (the “Specialty Directors Plan”), was merged into the Plan, and the
Company agreed to assume all of the benefit obligations of AXIS Specialty
Limited with respect to the Specialty Directors Plan. Fees earned and deferred
under the Specialty Directors Plan shall be treated as having been deferred
pursuant to the terms of this Plan.

The Plan is hereby amended and restated effective January 1, 2005 (except to the
extent a special effective date is included) to comply with the requirements of
Section 409A of the United States Internal Revenue Code.

The Plan is again amended and restated effective January 1, 2009 (except to the
extent a special effective date is included) to comply with the requirements of
Section 457A of the United States Internal Revenue Code.

ARTICLE II.

DEFINITIONS

For the purposes of the Plan, when capitalized, the following terms shall have
the meanings set forth below:

“Beneficiary” means the person, persons or entity designated by the Participant
pursuant to Article VIII to receive any benefits payable under the Plan.

“Board” means the Board of Directors of the Company.

“Common Stock” means the common stock of the Company, par value U.S. $0.10 per
share, or if the Company is not the ultimate parent, the common stock of such
ultimate parent of the Company.

“Company” means AXIS Capital Holdings Limited and any successor thereto.

“Deferral Account” means the bookkeeping account maintained on the books of the
Board for each Participant pursuant to Article VI.

“Deferred Amount” means the amount of Fees the Participant elects to defer for
the applicable Plan Year.



--------------------------------------------------------------------------------

“Determination Date” means the date the Participant ceases to serve as a
Non-Employee Director.

“Fair Market Value” means, as of a particular date, if publicly traded the
closing price of the Common Stock on the last day traded on the principal
securities exchange or market on which the Common Stock is traded. Until the
Common Stock is publicly traded, fair market value shall be based on an
appraisal by a qualified independent appraiser if the Valuation Date is within
12 months of the date as of which fair market value is being determined
hereunder.

“Fees” means the cash and/or stock compensation payable to a Participant by
reason of service as a Non-Employee Director either (i) as a retainer (without
regard to attendance at meetings) or (ii) on a per meeting basis.

“Non-Employee Director” means any director on the Board or the board of
directors of a subsidiary of the Company who is not an employee of the Company
or any of its subsidiaries.

“Participant” means any Non-Employee Director who elects to participate by
filing a Participation Agreement as provided in Article IV. Effective for years
beginning after December 31, 2008, Non-Employee Directors who are U.S. taxpayers
shall no longer be able to defer compensation for services rendered after
December 31, 2008 or to otherwise be able to receive any future benefits under
this Plan but shall continue to be a Participant for amounts deferred prior to
January 1, 2009.

“Participation Agreement” means an agreement in such form as the Board may
prescribe filed by a Participant in accordance with Article IV.

“Phantom Share Unit” means a notional determinate quantity used as a standard
for measuring a Participant’s potential benefit under the Plan pursuant to
Section 6.02.

“Plan Year” means a twelve-month period beginning January 1 and ending the
following December 31.

“Valuation Date” means, with respect to the form of payment described in
Section 7.01(b)(ii), the Determination Date and the first and second
anniversaries of the Determination Date.

ARTICLE III.

ADMINISTRATION

 

3.01. Authority of the Board.

 

  (a)

The Plan shall be administered by the Board, which shall have the authority to
adopt rules and regulations for carrying out the Plan and shall

 

2



--------------------------------------------------------------------------------

 

interpret and implement the Plan. The Board shall have discretion to delegate to
an officer of the Company or other person approved by the Board such duties as
it may determine. All rules, interpretations and decisions of the Board or its
delegee respecting the Plan shall be conclusive and binding on the Company,
Participants, and Beneficiaries.

 

  (b) No member of the Board shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan.

 

  (c) The Company shall, to the fullest extent permitted by law, indemnify each
officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person) and each
member of the Board against expenses (including attorneys’ fees), judgments,
fines, amounts paid in settlement, actually and reasonably incurred by such
person in connection with any threatened, pending or actual suit, action or
proceeding (whether civil, criminal, administrative or investigative in nature
or otherwise) in which such person may be involved because he or she is or was
serving the Plan in any capacity.

 

  (d) The Company shall pay any expense incurred by the Company or the Board
related to the administration of the Plan.

 

3.02. Claim Procedure.

If a Participant or Beneficiary makes a written request alleging a right to
receive payments under the Plan or alleging a right to receive an adjustment in
benefits being paid under the Plan, such actions shall be treated as a claim for
benefits. All claims for benefits under the Plan shall be sent to the Board. If
the Board determines that any claimant is not entitled to receive all or any
part of the benefits claimed, the Board shall notify the claimant in writing of
such determination and the reasons therefor. Such notice shall be sent within 90
days of the claim unless the Board determines that additional time, not
exceeding 90 days, is needed and so notifies the Participant. The Board's
determination regarding claims for benefits shall be final and binding on
Participants and Beneficiaries.

ARTICLE IV.

PARTICIPATION

 

4.01. Participation.

Participation in the Plan shall be limited to Non-Employee Directors who elect
to participate in the Plan by filing a Participation Agreement with the Board. A

 

3



--------------------------------------------------------------------------------

Participation Agreement must be filed prior to the beginning of the Plan Year
for which it is effective; provided, however that in the first year in which an
individual becomes eligible to participate in the Plan, including the first Plan
Year of the Plan, the newly eligible Participant may make an election to defer
compensation for services to be performed subsequent to such election within 30
days after the date the individual becomes eligible to participate. Effective
for years beginning after December 31, 2008, Non-Employee Directors who are U.S.
taxpayers shall no longer be able to defer compensation for services rendered
after December 31, 2008 or to otherwise be able to receive any future benefits
under this Plan. Amounts deferred prior to January 1, 2009 must be included as
income as of the date the deferred amount is distributed or, if no distribution
has occurred, as of the later of (a) the last taxable year beginning before 2018
or (b) the first taxable year the amounts are no longer subject to a substantial
risk of forfeiture.

 

4.02. Contents of Participation Agreement.

Subject to Article VII, each Participation Agreement shall set forth:

 

  (a) whether the Participant receives Fees in

 

  (i) cash,

 

  (ii) Common Stock, or

 

  (iii) a combination of (i) and (ii);

 

  (b) the Deferred Amount, expressed as

 

  (i) (A)    a dollar amount, and/or

 

       (B)    a number of shares of Common Stock, or

 

  (ii) a percentage of Fees (if Fees are payable in both cash and Common Stock,
the Participant shall specify a separate percentage of cash and Common Stock to
be deferred); and

 

  (c) the form in which payments are to be made, which may be a lump sum or in
three (3) annual installments.

 

4.03. Modification or Revocation of Election by Participant.

Elections made pursuant to a Participation Agreement shall remain in effect for
the next Plan Year and for subsequent Plan Years unless and until revoked or
amended. Any such revocation or amendment will apply only to Fees earned in the
Plan Year beginning after the date of the revocation or amendment. Except as
provided under Section 4.01, under no circumstances may a Participant’s
Participation Agreement be made, modified, or revoked retroactively. A
Participant’s election as to the form of distribution of amounts deferred is

 

4



--------------------------------------------------------------------------------

irrevocable and may be changed on a prospective basis only with regard to
amounts deferred in Plan Years subsequent to the date of the new election.

ARTICLE V.

DEFERRED COMPENSATION

 

5.01. Crediting of Deferral Accounts.

The Board shall credit the Deferred Amount of a Participant, with respect to
each Plan Year of participation in the Plan, to the Participant’s Deferral
Account when such Deferred Amount would otherwise have been paid to the
Participant. Fees deferred in lieu of cash compensation shall be credited to the
Participant's Deferral Account in cash. Fees deferred in lieu of stock
compensation shall be credited to the Participant's Deferral Account in Phantom
Share Units pursuant to Section 6.02.

 

5.02. Vesting of Deferral Account.

A Participant shall be 100% vested in his/her Deferral Account at all times.

ARTICLE VI.

MAINTENANCE AND INVESTMENT OF ACCOUNTS

 

6.01. Maintenance of Accounts.

A separate Deferral Account shall be maintained for each Participant. In
addition, various subaccounts may be maintained for a Participant as necessary
to reflect separate Participation Agreements, cash deferrals, and Phantom Share
Units. A Participant’s Deferral Account shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan, and shall not constitute or be treated as a trust fund of
any kind. The balance of a Participant's Deferral Account shall be adjusted to
reflect changes in the value of the deemed investments thereof, adjustments,
credits and debits pursuant to Section 6.02, and distributions pursuant to
Article VII.

 

6.02. Deferrals.

 

  (a) Stock Deferrals.

 

  (i) Participants who defer Fees otherwise payable in shares of Common Stock
shall have credited to their Deferral Accounts a number of Phantom Stock Units
equal to the number of shares of Common Stock deferred.

 

  (ii)

In the event a cash dividend is declared on the Common Stock, the portion of the
Participant’s Deferral Account denominated in

 

5



--------------------------------------------------------------------------------

 

Phantom Share Units shall be credited with additional Phantom Share Units (or
portions thereof) equal to the number of Phantom Share Units in the
Participant’s Deferral Account as of the record date (prior to January 1, 2007,
the dividend date) multiplied by a fraction, the numerator of which is the
amount of the cash dividend per share of Common Stock, and the denominator of
which is the Fair Market Value of one share of Common Stock on the record date
(prior to January 1, 2007, the dividend declaration date).

 

  (iii) In the event of any change in capitalization of the Company, including,
but not limited to, a stock split, stock dividend, merger, recapitalization,
share exchange, amalgamation, consolidation, reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Internal Revenue Code of 1986, as amended), separation (including a spin-off or
other distribution of stock or property of the Company), any partial or complete
liquidation of the Company, or any other change in the structure or
capitalization of the Company affecting the Common Stock, such that an
adjustment is determined by the Board to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Board may make appropriate adjustments to the
number of Phantom Share Units in a Participant's Deferral Account and/or the
kind or class of shares deliverable under the Plan. The determination of the
Board as to such adjustments, if any, to be made shall be conclusive and binding
on all Participants and Beneficiaries.

 

  (b) Cash Deferrals.

Fees otherwise payable in cash that are deferred during a Plan Year and credited
to a Participant’s Deferral Account pursuant to Section 5.01 shall begin
accruing interest as of the date such amounts are credited. Interest shall be
credited at the LIBOR rate for the Plan Year. The LIBOR rate in effect for a
particular Plan Year shall be the rate of interest that is 1.00% (or 100 basis
points) in excess of the 12-month London Interbank Offered Rate (LIBOR) for
deposits of U.S. dollars, as quoted in The Wall Street Journal effective for the
first business day of the calendar year (expressed as a decimal). Interest
credited on such amounts shall be compounded on an annual basis.

 

6.03. Statement of Accounts.

The Board shall submit to each Participant annual statements of his/her Deferral
Account in such form as the Board prescribes, setting forth the Participant's
Deferral Account balance as of the end of the most recent Plan Year.

 

6



--------------------------------------------------------------------------------

ARTICLE VII.

BENEFITS

 

7.01. Time, Form, and Medium of Payment.

 

  (a) Except as provided in Section 7.02, a Participant’s benefits under the
Plan shall not be distributed prior to the date he/she ceases service as a
Non-Employee Director. Notwithstanding any provision of this Plan to the
contrary, while the stock of the Company (or, to the extent determined in
accordance with United States Internal Revenue Code Sections 409A and 457A, an
affiliate that must be treated as the Company) is publicly traded, distributions
to a “specified employee” (if, under Section 409A, the individual could be
deemed to be a specified employee) shall not be made until six months following
the specified employee’s separation from service.

Notwithstanding the foregoing or any other provision of this Plan, amounts
deferred by Participants who are U.S. taxpayers prior to January 1, 2009 must be
included as income as of the date the deferred amount is distributed or, if no
distribution has occurred, as of the later of (a) the last taxable year
beginning before 2018 or (b) the first taxable year the amounts are no longer
subject to a substantial risk of forfeiture.

 

  (b) Form of Payment.

 

  (i) If the Participant has elected pursuant to one or more Participation
Agreements to receive payment of all or a portion of his/her Deferral Account in
a lump sum, the Participant’s benefits shall be valued as of the Determination
Date and paid by the Company to him/her (or to his/her Beneficiary if the
Participant is deceased) on the first day of the month that is at least 30 days
after the Participant ceases service as a Non-Employee Director.

 

  (ii) If the Participant has elected pursuant to one or more Participation
Agreements to receive payment of all or a portion of his/her Deferral Account in
installments, the Company shall make three (3) annual payments from the portion
of the Participant’s Deferral Account subject to the election. The first
installment shall be paid on the first day of the month that is at least 30 days
after the Participant ceases service as a Non-Employee Director, with subsequent
installments paid on the anniversary of such date. Effective January 1, 2007, in
the event of the Participant’s death prior to receipt of all installments
payments, remaining amounts shall be paid to the Participant’s Beneficiary in a
lump sum on the first day of the month that is at least 30 days following the
Participant’s death.

 

7



--------------------------------------------------------------------------------

 

(iii)

The first installment payment shall be equal to  1/3 of the value of the portion
of the Participant’s Deferral Account subject to the election, determined as of
the first Valuation Date. Subsequent installments shall be equal to the value of
the portion of the Participant’s Deferral Account subject to the election,
determined as of the applicable Valuation Date and multiplied by a fraction, the
numerator of which is one (1) and the denominator of which is the number of
remaining installments (including the installment being paid). The portion of
the Participant's Deferral Account not distributed shall be credited through the
subsequent installment date for dividends for the Phantom Share Unit portion and
interest for the cash portion pursuant to Section 6.02.

 

  (c) Medium of Payment.

Payment shall be made to the Participant in the form elected by the Participant
in accordance with Section 4.02. The portion of the Participant's Deferral
Account denominated in Phantom Share Units shall be paid in shares of Common
Stock. One (1) share of Common Stock shall be paid for each whole Phantom Share
Unit contained therein, and any fractional Phantom Share Units shall be paid in
cash. The portion of the Participant’s Deferral Account denominated in cash
shall be paid in cash.

 

7.02. Withholding of Taxes.

Notwithstanding any other provision of the Plan, the Company shall withhold from
payments made hereunder any amounts required to be so withheld by any applicable
law, regulation, or tax treaty.

ARTICLE VIII.

BENEFICIARY DESIGNATION

 

8.01. Beneficiary Designation.

Each Participant shall have the right, at any time, to designate any person,
persons or entity as his Beneficiary or Beneficiaries. A Beneficiary designation
shall be made, and may be amended, by the Participant by filing a written
designation with the Board, on such form and in accordance with such procedures
as the Board shall establish from time to time.

 

8.02. No Beneficiary Designation.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
Beneficiary shall be deemed to be the Participant’s estate.

 

8



--------------------------------------------------------------------------------

ARTICLE IX.

AMENDMENT, SUSPENSION, AND TERMINATION OF PLAN

The Board may at any time amend, suspend, or terminate the Plan in whole or in
part, provided, however, that no such amendment, suspension, or termination
shall adversely affect the rights of any Participant or Beneficiary under the
Plan unless consented to in writing by such Participant or, in the event the
Participant is deceased, the Beneficiary. Notwithstanding the foregoing,
effective January 1, 2005, the Plan may not be terminated except within 12
months of a change in control as specifically allowed under United States
Internal Revenue Code Section 409A or in other circumstances specifically
allowed under Section 409A. However, the Plan may otherwise be amended or
further contributions suspended in accordance with Section 409A.

ARTICLE X.

MISCELLANEOUS

 

10.01. Unfunded Plan.

The Plan is intended to be an unfunded plan benefiting persons who are not
employees of the Company or any of its subsidiaries. The Plan is not subject to
the Employee Retirement Income Security Act of 1974, as amended. All payments
pursuant to the Plan shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company
as a result of participating in the Plan. Notwithstanding the foregoing, the
Company may (but shall not be obligated to) create one or more grantor trusts,
the assets of which are subject to the claims of the Company’s creditors, to
assist it in accumulating funds to pay its obligations under the Plan.

 

10.02. Nonassignability.

Except as specifically set forth in the Plan with respect to the designation of
Beneficiaries, neither a Participant nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

9



--------------------------------------------------------------------------------

10.03. Validity and Severability.

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.04. Governing Law.

The validity, interpretation, construction and performance of the Plan shall in
all respects be governed by and construed under the laws of the Islands of
Bermuda, without reference to principles of conflict of law. With regards to
U.S. taxpayers, the Plan shall be administered in accordance with Sections 409A
and 457A of the United States Internal Revenue Code.

 

10.05. Status of Participants.

The Plan does not constitute a contract of employment or impose on the
Participant or the Company or any of its subsidiaries any obligation for the
Participant to remain a Non-Employee Director.

 

10.06. Underlying Incentive Plans and Programs.

Nothing in the Plan shall prevent the Company or its subsidiaries from
modifying, amending or terminating any plan, policy or program pursuant to which
Fees are paid to Non-Employee Directors.

 

10.07. Successors.

The Company shall require any successor (whether direct or indirect, by
purchase, merger, share exchange, reorganization, recapitalization,
amalgamation, consolidation, or otherwise) to all or substantially all of its
business or assets to expressly assume and agree to perform under the Plan in
the same manner and to the same extent that it would be required to perform if
no such succession had taken place. As used in the Plan, the term “Company”
shall mean any successor that expressly assumes and agrees to perform the Plan,
which otherwise becomes bound by all the terms and provisions of the Plan by
operation of law, or any other entity which expressly assumes the obligations
under, and agrees to administer, the Plan, as determined by the Committee in its
sole discretion.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amended and restated Plan is hereby adopted, effective
as specifically provided herein, on this 5th day of March, 2009.

 

AXIS CAPITAL HOLDINGS LIMITED By:   David B. Greenfield Its:   Executive Vice
President and Chief Financial Officer

 

11